Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I and species A in the reply filed on 8/9/2022 is acknowledged.  The traversal is on the ground(s) that the inventions and species are “sufficiently related so as not to impose an undue burden on the examiner to examiner the claims of both groups and all of the species.  This is not found persuasive because Applicant has given no objective evidence as to how the groups and species are sufficiently related.  Additionally, Applicant asserts that species A applies to all the claims; however, claim 7 corresponds to species B or C, but not A, and claim 13 corresponds to C.  Therefore, claims 7, 13 and 20 are withdrawn from consideration.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 4 and 14 are objected to because of the following informalities:  
Claim 4 recites “wherein the body portion of the geometry of the combustion chamber has that converges radially inward to the throat portion downstream” and should recite “wherein the body portion of the geometry of the combustion chamber converges radially inward to the throat portion downstream.”
Claim 14 recites “an upstream faces” and should recite “an upstream face”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-12 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 18 recite “an optional shoulder portion”.  It is unclear if the shoulder portion is a required element or a mere suggestion.  Clarification is required.
Claim 1 recites “the throat”.  It is unclear if this refers to the previously recited throat portion or if this is a new element.  Clarification is required.
Claims 1 and 18 recite “an outer annulus” and “a predetermined outer annulus of the chamber”.  It is unclear if these terms refer to the same outer annulus or two different outer annuli.  Clarification is required.
Claim 2 recites “the downstream direction”.  This limitation lacks antecedent basis and it is unclear to what flow the downstream refers.  Clarification is required.
Claim 4 recites “wherein the body portion of the geometry of the combustion chamber has that converges radially inward to the throat portion downstream.”  It is unclear what the throat portion is downstream of.  Clarification is required.
Claim 5 recites “wherein ratio of the length of the body portion along a longitudinal centerline axis to the ratio of the throat portion is at least 8:1.”  It is not clear how a ratio to a ratio results in a ratio of two numbers.  Clarification is required.
Claim 18 recites “a combustion chamber” twice in lines 4 and 5 of the claim.  It is unclear if this refers to two different combustion chambers or a single combustion chamber.  Clarification is required.
Claims dependent thereon are rejected for at least the same reasons.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Holt et al. (US 2006/0207259).
Regarding claim 1, Holt discloses an apparatus (Figure 2) comprising:
an injector (38) coupled to a head portion (Annotated figure 2) of a combustion chamber (5), the injector comprising a plurality of injector elements (radially outer 36) distributed away from an inner annulus (lower portion of figure 2) and in an outer annulus (upper portion of figure 2); 
wherein a geometry of combustion chamber comprises a body portion (Annotated figure 2), an optional shoulder portion (Annotated figure 2), and a throat portion (Annotated figure 2); 
wherein an inner wall of combustion chamber converges radially inward towards the throat (See 112 above, for purposes of examination the throat is assumed to refer to the throat portion.  Annotated figure 2 shows the labelled inner wall converges radially inward as it extends towards the throat portion); and 
wherein the plurality of injector elements in combination with the geometry of the combustion chamber are configured to confine a predetermined percentage of mass flow associated with combustion to a predetermined outer annulus of the chamber (See 112 above, for purposes of examination the predetermined outer annulus of the chamber is assumed to refer to the outer annulus described above.  Intended use.  The injector elements are structurally capable of providing a particular amount of mass flow to the outer annulus).  

    PNG
    media_image1.png
    627
    646
    media_image1.png
    Greyscale

Regarding claim 4, Holt discloses wherein the body portion of the geometry of the combustion chamber has that converges radially inward to the throat portion downstream (Annotated figure 2 shows the body portion converges radially inward at its downstream end toward the throat portion).  
Regarding claim 6, Holt discloses further comprising a centerbody (32) disposed radially inward from the injector elements in the outer annulus (See figure 2, centerbody 32 is radially inward with respect to central axis 14 from the injector elements 36 in the outer annulus), the centerbody configured to limit crosswise acoustic wave interference and to direct the mass flow of the combustion to the predetermined outer annulus of the chamber (Intended use. The centerbody 32 is structurally capable of limiting acoustic interference and directing the flow from the outer injectors to the outer annulus).  
Regarding claim 18, Holt discloses a system comprising:
an apparatus selected from a rocket engine, an air breathing combustion engine, a gas generator, a preburner, and a power generator (gas turbine engine 10); 
wherein the apparatus comprises a combustion chamber (5) having: 
an injector (radially outward 38) coupled to a head portion (Annotated figure 2) of a combustion chamber (See 112 section above, for purposes of examination this limitation is assumed to be the same as the previously recited combustion chamber.  See annotated figure 2), the injector comprising a plurality of injector elements (radially outer 36) distributed away from an inner annulus (lower portion of figure 2) and in an outer annulus (upper portion of figure 2); 
wherein a geometry of combustion chamber comprises a body portion (Annotated figure 2), an optional shoulder portion (Annotated figure 2), and a throat (Annotated figure 2);
wherein an inner wall of combustion chamber converges radially inward towards the throat (Annotated figure 2 shows the labelled inner wall converges radially inward as it extends towards the throat portion); and 
wherein the plurality of injector elements in combination with the geometry of the combustion chamber are configured to confine a predetermined percentage of mass flow associated with combustion to a predetermined outer annulus of the chamber (See 112 above, for purposes of examination the predetermined outer annulus of the chamber is assumed to refer to the outer annulus described above.  Intended use.  The injector elements are structurally capable of providing a particular amount of mass flow to the outer annulus).  
Regarding claim 19, Holt discloses further comprising one or more nozzles coupled to the throat portion of the combustion chamber (Annotated figure 2).  

Claims 1-3, 5, 8-12 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Willis (US Patent 6,412,282).
Regarding claim 1, Willis discloses an apparatus (Figure 2) comprising:
an injector (106) coupled to a head portion (Annotated figure 2) of a combustion chamber (40), the injector comprising a plurality of injector elements (90) distributed away from an inner annulus (Annotated figure 2) and in an outer annulus (Annotated figure 2); 
wherein a geometry of combustion chamber comprises a body portion (Annotated figure 2), an optional shoulder portion (Annotated figure 2), and a throat portion (Annotated figure 2); 
wherein an inner wall (38) of combustion chamber converges radially inward towards the throat (See 112 above, for purposes of examination the throat is assumed to refer to the throat portion.  Figure 2 shows that the inner wall 38 converges radially inward toward the throat portion after the cylindrical body portion); and 
wherein the plurality of injector elements in combination with the geometry of the combustion chamber are configured to confine a predetermined percentage of mass flow associated with combustion to a predetermined outer annulus of the chamber (See 112 above, for purposes of examination the predetermined outer annulus of the chamber is assumed to refer to the outer annulus described above.  Intended use.  The injector elements are structurally capable of providing a particular amount of mass flow to the outer annulus).  
Regarding claim 2, Willis discloses wherein the body portion of the geometry of the combustion chamber is substantially cylindrical (Figure 2 shows the body portion is cylindrical) and the shoulder portion converges radially inward to the throat portion in the downstream direction (Figure 2 shows the shoulder portion converges radially inward as it extends downstream with respect to the gas flow, down in the figure, towards the throat portion).  
Regarding claim 3, Willis discloses wherein along a longitudinal centerline axis (Annotated figure 2), the ratios of the length of the body portion to the shoulder portion to the throat portion are about 8:3:2 (“portion” is an inexact term and each portion can be longer or shorter than shown in in the annotated figure; e.g. the body portion can refer to the entirety of the cylindrical section of 38 and the shoulder portion starts at the bend at the downstream end of the cylindrical section, or just the first 1/3 of the cylindrical section is body portion and the shoulder is the remaining 2/3 of the cylindrical section and the radially narrowing piece downstream.  Therefore, while the prior art does not explicitly discuss the lengths of these portions or their ratio with respect to each other; depending on the lengths of each of the portions, this limitation is met by the prior art).
Regarding claim 5, Willis discloses wherein ratio of the length of the body portion along a longitudinal centerline axis to the ratio of the throat portion is at least 8:1  (“portion” is an inexact term and each portion can be longer or shorter than shown in in the annotated figure; e.g. the body portion can refer to the entirety of the cylindrical section of 38 and the shoulder portion starts at the bend at the downstream end of the cylindrical section, or just the first 1/3 of the cylindrical section is body portion and the shoulder is the remaining 2/3 of the cylindrical section and the radially narrowing piece downstream.  Therefore, while the prior art does not explicitly discuss the lengths of these portions or their ratio with respect to each other; depending on the lengths of each of the portions, this limitation is met by the prior art).
Regarding claim 8, Willis discloses wherein the outer annulus comprises the outer 50% of the radius from the longitudinal centerline to the inner wall of the body portion of the combustion chamber (the outer annulus is not defined by any structure on its radially inward side, so the outer annulus can be arbitrarily set to any percentage of the radius that is less than 100 percent) and wherein greater than 75% of the mass flow associated with the combustion is confined to the outer annulus (This is intended use. The percentage of mass flow depends on the flow rates of all the fluids coming into the combustor in use.  The combustor is structurally capable of performing this function).  
Regarding claim 9, Willis discloses wherein the outer annulus comprises the outer 40% of the radius from the longitudinal centerline to the inner wall of the body portion of the combustion chamber (the outer annulus is not defined by any structure on its radially inward side, so the outer annulus can be arbitrarily set to any percentage of the radius that is less than 100 percent) and wherein greater than 64% of the mass flow associated with the combustion is confined to the outer annulus (This is intended use. The percentage of mass flow depends on the flow rates of all the fluids coming into the combustor in use.  The combustor is structurally capable of performing this function). 
Regarding claim 10, Willis discloses wherein the outer annulus comprises the outer 30% of the radius from the longitudinal centerline to the inner wall of the body portion of the combustion chamber (the outer annulus is not defined by any structure on its radially inward side, so the outer annulus can be arbitrarily set to any percentage of the radius that is less than 100 percent) and wherein greater than 51% of the mass flow associated with the combustion is confined to the outer annulus (This is intended use. The percentage of mass flow depends on the flow rates of all the fluids coming into the combustor in use.  The combustor is structurally capable of performing this function).   
Regarding claim 11, Willis discloses wherein the outer annulus comprises the outer 20% of the radius from the longitudinal centerline to the inner wall of the body portion of the combustion chamber (the outer annulus is not defined by any structure on its radially inward side, so the outer annulus can be arbitrarily set to any percentage of the radius that is less than 100 percent) and wherein greater than 36% of the mass flow associated with the combustion is confined to the outer annulus (This is intended use. The percentage of mass flow depends on the flow rates of all the fluids coming into the combustor in use.  The combustor is structurally capable of performing this function). 
Regarding claim 12, Willis discloses wherein the outer annulus comprises the outer 10% of the radius from the longitudinal centerline to the inner wall of the body portion of the combustion chamber (the outer annulus is not defined by any structure on its radially inward side, so the outer annulus can be arbitrarily set to any percentage of the radius that is less than 100 percent) and wherein greater than 19% of the mass flow associated with the combustion is confined to the outer annulus (This is intended use. The percentage of mass flow depends on the flow rates of all the fluids coming into the combustor in use.  The combustor is structurally capable of performing this function). 
Regarding claim 15, Willis discloses wherein the injector elements comprise one or more oxidizer injector ports and one or more fuel injector ports (each injector 90 injects both air, i.e. oxidizer, and fuel, so there are one or more oxidizer injector ports (which also inject fuel in addition to the oxidizer) and one or more fuel injector ports (which also inject oxidizer in addition to the fuel), configured to inject a plurality of propellants respectively comprising at least one oxidizer (air from 88) and at least one fuel (Fuel from 102).  
Regarding claim 16, Willis discloses wherein the propellants have a form selected from a gaseous form, a liquid form, a gel form, and a hybrid form (air is gaseous and col. 7, l. 30 describes the fuel as gaseous).  
Regarding claim 17, Willis discloses wherein the injector elements are selected from doublet, coaxial, triplets, split triplets, pentads, and combinations thereof (Figure 3 shows the injectors 90 are formed as doublets).  
Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The prior art of record fails to teach and/or render obvious, either alone or in combination, wherein the injector has an semi-toroidal shape wherein a first portion of the plurality of injector elements is distributed along an upstream faces of the semi-toroidal shape and serve as generally axial injectors and a second portion of the plurality of injector elements is distributed along a radial side curve of the semi-toroidal shape as described by claim 14.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689. The examiner can normally be reached Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERYN A MALATEK/            Primary Examiner, Art Unit 3741